--------------------------------------------------------------------------------


SETTLEMENT AGREEMENT AND MUTUAL RELEASE
 
WHEREAS, New Millennium Capital Partners II, LLC (“NMCP”), AJW Offshore,
Ltd.  (“AJWO”), AJW Qualified Partners, LLC (“AJWQP”) and AJW Partners, LLC
(“AJWP”) entered into a Securities Purchase Agreement with Positron Corporation
(“POSC”) on or about May 23, 2006; and
 
WHEREAS, pursuant to the Securities Purchase Agreement, NMCP, AJWO, AJWQP and
AJWP each purchased Callable Secured Convertible Notes (“the Note(s)”) from
POSC, and POSC also issued Notes in lieu of interest which Notes are now held by
AJWP, AJWO, AJWQ, AJW Master Fund, Ltd. (“AJWM”), AJW Partners II, LLC
(“AJWP2”), AJW Offshore II, Ltd. (“AJWO2”), AJW Qualified Partners II, LLC
(“AJWQ2”); New Millennium Capital Partners III, LLC (“NMCP3”), and AJW Master
Fund II, Ltd. (“AJWM2”); the foregoing holders and NMCP are referenced to herein
as “Plaintiffs;” and
 
WHEREAS, pursuant to the Securities Purchase Agreement, Plaintiffs now hold
warrants (“the Warrant(s)”) from POSC which Warrants entitle Plaintiffs to
purchase common stock of POSC at specified exercise prices; and
 
WHEREAS, Plaintiffs commenced an action in the Supreme Court of New York, New
York County, against POSC, Index No. 602154/2009 (the “Action”); and
 
WHEREAS, the parties to the Action are now desirous of resolving their
differences without further litigation;

 
 

--------------------------------------------------------------------------------

 

IT IS HEREBY AGREED, by and between the parties hereto, for good and valuable
consideration, as of the 28th day of July 2010, as follows:
 
1.      Upon execution of this Settlement Agreement:
 
A.           POSC shall deliver to Plaintiffs, in full settlement of this matter
and in full satisfaction of the Notes: (i) the sum of one million dollars
($1,000,000), by wire transfer to the account designated in Exhibit B hereto and
(ii) eight million five hundred thousand (8,500,000) shares of POSC common
stock, which shall be free of all restrictive legends, as follows:
 
 
 
Shares
   
Percentage
 
Penson Financial Services FBO AJW Partners, LLC
    29,511       0.35 %
Penson Financial Services FBO AJW Partners II, LLC
    838,477       9.86 %
Penson Financial Services FBO AJW Masters Fund, LTD
    1,616,059       19.01 %
Penson Financial Services FBO AJW Masters Fund II, LTD
    5,903,991       69.46 %
Penson Financial Services FBO New Millennium Capital Partners III, LLC
    111,962       1.32 %       8,500,000       100 %



B.           The parties shall execute the Stipulation of Discontinuance annexed
as Exhibit A, which shall be filed with the Court by either party.
 
C.           Plaintiffs shall provide to POSC executed UCC-3 terminations,
terminating plaintiffs’ security interests with respect to POSC.
 
2.      POSC’s Warranties and Covenants.  POSC represents, warrants, covenants
and agrees that:
 
A.          All shares of POSC stock delivered to Plaintiffs are fully paid and
validly issued, and are transferred free and clear of all liens, claims or
encumbrances.
 
B.           The Warrants are valid and binding obligations, exercisable by
Plaintiffs in accordance with their terms and conditions.
 
C.           All shares of POSC stock delivered to Plaintiffs are freely
tradeable and issued as conversions under the Notes.
 
3.      Plaintiffs’ Representations and Covenants.  Plaintiffs represent,
warrant, covenant and agree that:
 
A.          They own the Notes free and clear of all liens, claims or
encumbrances.
 
B.           The consideration in paragraph 1 constitutes payment in full of the
Notes, including any fees or penalties due under the Notes.

 
2

--------------------------------------------------------------------------------

 

4.      Publicity, Confidentiality.  No party hereto, nor any of his or its
respective Affiliates (as such term is defined in Rule 405 under the Securities
Act of 1933, as amended) or representatives, shall issue any other press release
or other publicly available document or make any public statement, grant any
interviews with the press or any other persons, or otherwise make any public
statements concerning the Action or the Agreement, except that Plaintiffs and
POSC shall issue a press release only indicating the matter has been settled
simultaneously with the Closing and no party shall issue or make statements
inconsistent with the Press Release.  Notwithstanding any provisions of this
Agreement to the contrary, no provision of this agreement shall prohibit any
party from (a) filing any documents required by the Securities and Exchange
Commission (the “SEC”) or applicable state securities agencies or making any
other public disclosure required by the federal or state securities law,
provided that the content of any document so filed does not violate any of the
other terms and conditions of this Agreement unless such content constitutes
disclosure required by any securities laws or rules or regulations promulgated
from time to time by the SEC or applicable state securities agencies, (b) filing
any documents or disclosing any information required to be filed or disclosed
pursuant to the Internal Revenue Code of 1986, as amended, the rules and
regulations thereunder, any applicable state or local tax code, or the rules and
regulations under such state or local code, (c) responding to any legal subpoena
or other judicially enforceable written request from any court or governmental
agency of competent jurisdiction and testifying truthfully pursuant to such
subpoena or other request, (d) enforcing any rights of such party under this
Agreement, (e) communication with actual or prospective clients or their
representatives about the settlement in a non-disparaging manner and any public
disclosure permitted hereunder.  In the event that POSC determines to make any
SEC filing regarding this settlement, it shall provide a draft of the disclosure
to Plaintiffs at least 24 hours before filing.  In the event any party receives
any legal subpoena or other judicially enforceable written request from any
court or governmental agency of competent jurisdiction concerning any matter
covered in this Agreement, the party receiving such subpoena or written request
shall promptly notify all other parties hereto.  A party shall not produce or
disclose any material until it notifies the other parties’ counsel and counsel
responds within 72 hours to allow the other parties to seek relief from such
subpoena or other written request.  In all events in which a party can
practically do so without risking contempt or similar sanctions, such party
shall provide the other parties with at least seven business days’ notice of
such subpoena or written request.

 
3

--------------------------------------------------------------------------------

 

5.      Negative Remarks.
 
A.          POSC shall not, and shall cause its agents or representatives not
to, directly or indirectly, in any capacity or manner, make, express, transmit,
speak, write, verbalize or otherwise communicate in any way (or cause, further,
assist, solicit, encourage, support or participate in any of the foregoing), any
remark, comment, message, information, declaration, communication or other
statement of any kind, whether oral, in writing, electronically transferred or
otherwise, that might reasonably be construed to be derogatory or critical or,
or negative toward Plaintiffs, the NIR Group, Corey Ribotsky, or any of
Plaintiff’s managers, or employees (the “NIR parties”), or to malign, harm,
disparage, defame or damage their reputation or their good name.
 
B.          Plaintiffs, the NIR Group, and Corey Ribotsky, shall not, and shall
cause their agents or representative not to, directly or indirectly, in any
capacity or manner, make, express, transmit, speak, write, verbalize, or
otherwise communicate in any way (or cause, further, assist, solicit, encourage,
support or participate in any of the foregoing), any remark, comment, message,
information, declaration, communication or other statement of any kind, whether
oral, in writing, electronically transferred or otherwise, that might reasonably
be construed to be derogatory or critical or, or negative toward, POSC, or any
of POSC’s directors or executives (the “POSC Parties”), or to malign, harm,
disparage, defame or damage the reputation or good name of any of POSC Parties.

 
4

--------------------------------------------------------------------------------

 

C.           The provisions of this Section 6 shall not apply to the individual
parties’ confidential communications with their spouses, or to any of the
parties’ confidential communications with the legal and financial advisors, nor
shall it prohibit any of the parties from taking any action permitted under the
provisions of Section 5.
 
6.      POSC’s Release.  POSC hereby irrevocably, fully, and finally, without
further word, deed, action, execution, or further documentation, releases and
discharges Plaintiffs, their past and present officers, directors, employees,
managers, and representatives (“Plaintiff Releasees”), from any and all actions,
causes of action, suits, debts, accounts, covenants, contracts, agreements,
promises, damages, judgments, claims, and demands whatsoever, in law or equity,
known or unknown which it, its successors and assigns now have or hereinafter
may have against Plaintiff Releasees, from the beginning of time up to and
including the date of this Agreement, PROVIDED, HOWEVER, that nothing in this
release shall limit or affect POSC’s rights to enforce this Agreement.
 
7.      Plaintiffs’ Release.  Plaintiffs hereby irrevocably, fully, and finally,
without further word, deed, action, execution, or further documentation, release
and discharge POSC and its past and present officers, directors, employees,
managers, heirs, and representatives (“POSC Releasees”), from any and all
actions, causes of action, suits, debts, accounts, covenants, contracts,
agreements, promises, damages, judgments, claims, and demands whatsoever, in law
or equity, known or unknown which they, their successors and assigns now have or
hereinafter may have against POSC Releasees, from the beginning of time up to
and including the date of this Agreement, PROVIDED, HOWEVER, that nothing in
this release shall limit or affect Plaintiffs’ rights to enforce this Agreement.

 
5

--------------------------------------------------------------------------------

 

8.      Satisfaction.  Plaintiffs hereby certify that the Notes are satisfied as
of the date hereof and there are no sums of principal or interest due and owing
and that the Notes are hereby forever discharged and that the Securities
Purchase Agreement and the Notes are hereby terminated and POSC shall have no
further obligation to the Plaintiffs for the obligations and provisions set
forth therein except for those set forth in the Warrants.
 
9.      Attorney Advice.  Each of the Parties warrant and represent that in
executing this Agreement, such Party has relied on legal advice from the
attorney of its choice, that the terms of this Settlement Agreement and Mutual
Release and its consequences have been completely read and explained to such
Party by that attorney, and that such Party fully understands the terms of this
Agreement.
 
10.     No Representations.  Each of the Parties acknowledge and represent that,
in executing this Agreement, such Party has not relied on any inducements,
promises, or representations made by any Party or any party representing or
serving such Party, unless expressly set forth in a written agreement.
 
11.     Disputed Claim.  This Agreement pertains to a disputed claim and does
not constitute an admission of liability or wrongdoing by any Party for any
purpose.
 
12.     Covenant Re Assignment.  The Parties represent and warrant that it/they
are the sole and lawful owner of all right, title and interest in and to every
claim and other matter which each purports to release herein, and that it has
not heretofore assigned or transferred, or purported to assign or transfer, to
any person, firm, association, corporation or other entity, any right, title or
interest in any such claim or other matter.  In the event that such
representation is false, and any such claim or matter is asserted against any
party hereto (and/or the successor of such party) by any party or entity who is
the assignee or transferee of such claim or matter, the Party shall fully
indemnify, defend and hold harmless the party against who such claim or matter
is asserted (and its successors) from and against such claim or matter and from
all actual costs, demands, fees, expenses, liabilities, and damages which that
party (and/or its successors) incurs as a result of the assertion of such claim
or matter.  It is the intention of the Parties that this indemnity does not
require payment as a condition precedent to recovery by a party under this
indemnity.

 
6

--------------------------------------------------------------------------------

 

13.     Covenant Re Authority to Bind Parties.  Each party executing this
Agreement represents and warrants to the other parties that the individual
executing this Agreement on behalf of each party has the power and authority to
execute this Agreement and to bind the party to the terms and conditions of this
Agreement by executing this Agreement.
 
14.     Survival of Warranties.  The representations and warranties contained in
this Agreement are deemed to and do survive the execution hereof.
 
15.     Modifications.  This Agreement may not be amended, canceled, revoked or
otherwise modified except by written agreement subscribed by all of the parties
to be charged with such modification.
 
16.     Agreement Binding on Successors.  This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
partners, employees, agents, servants, heirs, administrators, executors,
successors, representatives and assigns.  The parties agree to execute all
documents necessary to effectuate this transaction.

 
7

--------------------------------------------------------------------------------

 

17.     Attorney’s Fees.  All parties hereto agree to pay their own costs and
attorneys’ fees except as follows:
 
A.           In the event of any action, suit or other proceeding instituted to
remedy, prevent or obtain relief from a breach of this Agreement, arising out of
a breach of this Agreement, involving claims within the scope of the releases
contained in this Agreement, or pertaining to a declaration of rights under this
Agreement, the prevailing party shall recover all of such party’s attorneys’
fees and costs incurred in each and every such action, suit or other proceeding,
including any and all appeals or petitions therefrom.
 
B.           As used herein, attorneys’ fees shall be deemed to mean the full
and actual costs of any legal services actually performed in connection with the
matters involved, calculated on the basis of the usual fee charged by the
attorneys performing such services.
 
18.     Notices.  All notices shall be sent by overnight courier and by e-mail
to the addresses designated below and shall be deemed received on the date of
transmission.
 
If to Plaintiffs or Escrow Agent to:
Corey Ribotsky
 
N.I.R. Group
 
1044 Northern Boulevard, Suite 302
 
Roslyn, NY 11576
 
cribotsky@nirgroup.com
   
with a copy to:
Thomas J.  Fleming
 
Olshan Grundman Frome Rosenzweig & Wolosky LLP
 
Park Avenue Tower
 
65 East 55th Street
 
New York, NY 10022
 
tfleming@olshanlaw.com
   
If to POSC:
Patrick Rooney
 
Positron Corporation
 
7715 Loma Ct.
 
Fisher, IN 046038
   
with a copy to:
Peter Campitiello
 
Tarter Krinsky & Drogin LLP
 
1350 Broadway
 
New York, NY 10018
 
pcampitiello @tarterkrinsky.com


 
8

--------------------------------------------------------------------------------

 

19.     Forum.  All parties consent to the exclusive jurisdiction of the federal
or state courts located in New York County, New York in connection with any
dispute relating to this Agreement; all parties further agree to accept service
of process by overnight courier in any such suit, to waive any defense based
upon an inconvenient forum, and to waive any right to a trial by jury.
 
20.     Counterparts and Facsimile Execution.  This Agreement may be executed in
one or more counterparts or by facsimile, each of which when executed and
delivered shall be an original, and all of which when executed shall constitute
one and the same instrument.
 
IN WITNESS WHEREOF, the Parties hereto, agreeing to be bound hereby, execute
this Agreement upon the date first set forth above.
 

 
NEW MILLENNIUM CAPITAL PARTNERS II, LLC
     
By:
     
Name:
     
Title:
                   
AJW PARTNERS, LLC
     
By:
     
Name:
     
Title:
                   
AJW OFFSHORE, LTD.
     
By:
     
Name:
     
Title:
 



 
9

--------------------------------------------------------------------------------

 
 

 
AJW QUALIFIED PARTNERS, LLC.
     
By:
     
Name:
     
Title:
                   
AJW MASTER FUND, LTD.
     
By:
     
Name:
     
Title:
                   
AJW PARTNERS II, LLC
     
By:
     
Name:
     
Title:
                   
AJW OFFSHORE II, LTD.
     
By:
     
Name:
     
Title:
                   
AJW QUALIFIED PARTNERS II, LLC
     
By:
     
Name:
     
Title:
                   
NEW MILLENNIUM CAPITAL PARTNERS III, LLC
     
By:
     
Name:
     
Title:
 



 
10

--------------------------------------------------------------------------------

 
 

 
AJW MASTER FUND II, LTD.
     
By:
     
Name:
     
Title:
                   
POSITRON CORPORATION
     
By:
     
Name:
     
Title:
 


11


--------------------------------------------------------------------------------